Citation Nr: 1336921	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disability of the cervical spine. 

2.  Entitlement to service connection for numbness and tingling of the left lower extremity.

3.  Entitlement to service connection for numbness and tingling of the right lower extremity.

4.  Entitlement to service connection for headaches, including as secondary to a disability of the cervical spine.

5.  Entitlement to service connection for a right shoulder disability, including as secondary to a disability of the cervical spine. 

6.  Entitlement to service connection for a left shoulder disability, including as secondary to a disability of the cervical spine.

7.  Entitlement to service connection for numbness and tingling of the left upper extremity, including as secondary to a disability of the cervical spine.

8.  Entitlement to service connection for numbness and tingling of the right upper extremity, including as secondary to a disability of the cervical spine.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD
D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 28, 1979, to August 10, 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was provided opportunities to provide testimony at RO hearings scheduled in March 2009 and May 2009.  He failed to appear at the hearings and his hearing request is considered withdrawn.

In March 2011, September 2012, and in June 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).







FINDINGS OF FACT

1.  The Veteran's report of an in-service event in which he fell or was thrown down a flight of concrete stairs injuring his neck is not credible.

2.  A cervical spine condition did not have onset during a period of active service; cervical degenerative joint disease as a chronic disease was not manifest to a compensable degree within the one-year period following separation from active duty; and a cervical spine condition is not otherwise related to an injury, disease, or event during a period of active service.

3.  There are no current diagnoses of a chronic headache disorder, or chronic disorders affecting the bilateral upper extremities, the bilateral lower extremities (manifested as tingling and numbness), the back, or the bilateral shoulders.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of the cervical spine have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for numbness and tingling of the left lower extremity have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for service connection for numbness and tingling of the right lower extremity have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  

4.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).  


5.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).  

6.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).  

7.  The criteria for service connection for numbness and tingling of the left upper extremity have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).  

8.  The criteria for service connection for numbness and tingling of the right upper extremity have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 



Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).
 
The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in November 2007.  As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records and VA treatment records.  

VA also attempted to secure service records of in-patient treatment the Veteran reported that he had received at a naval hospital for an injury to his neck.  These attempts were unsuccessful.  In August 2013, the National Personnel Records Center (NPRC) informed VA that a search for inpatient clinical records at the former Orlando Naval Hospital (also referred to as the Naval Air Regional Medical Center) in Orlando, Florida, failed to yield any records.  


The RO issued a formal finding of the unavailability of any inpatient clinical records, and notified the Veteran in a letter in August 2013.  

A VA examination was not conducted.  For reasons explained in greater detail below, the Board does not find the Veteran's account of an in-service event, and a neck injury specifically, to be credible.  Therefore, further development for a VA medical examination or for a VA medical opinion under the duty to assist is not required.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peace time service). 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.


Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Secondary service connection may be granted for a disability that is proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310(a).  




Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v Brown, 7 Vet. App. 439 (1995). 
 
Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) does not apply.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible); while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  Credible evidence is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, it has no probative value. 




When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence 

Service treatment records do not reflect complaints or findings related to the neck, back, or shoulders.  There are no complaints of headaches or numbness affecting the upper or lower extremities.  The service records also do not reflect any subjective report or clinical findings related to any injuries sustained due to a fall down a flight of stairs.  

The service treatment records do reflect multiple instances of treatment for right knee pain beginning in June 1979.  The records show that the Veteran jumped off a table and landed on his knee.  None of the treatment records contain any reference to a period of hospitalization for the knee.  The records also do not indicate that any other injury was sustained when the Veteran jumped off the table.  A separation examination is not of record.  

After service, VA records since 2005 show a complaint of chronic neck pain that had reportedly been present since the Veteran fell down a flight of stairs during basic training and injured his neck and right knee.  In March 2005, Veteran reported his right knee injury was sustained in 1979 in a fall from a second story building and also a fall down a flight of stairs with a cart of laundry.  X-rays  in March 2005 showed torticollis and neural foramina encroachment between C3 and C4.  

Also, in March 2005, the Veteran complained of intermittent numbness of the left 2nd, 3rd, and 4th fingertips.  The Veteran denied headaches.  The assessment was peripheral neuropathy of left fingertips, possibly related to alcohol abuse.





In July 2007, the clinical impression was chronic neck pathology, likely some radiculopathy and stenosis versus simple degenerative joint disease or degenerative disc disease and myofascial pain syndrome.  

In March 2008, an electromyography (EMG) was normal without any electrodiagnostic evidence of bilateral cervical radiculopathy, carpal tunnel syndrome, or right ulnar neuropathy.  

Subsequent VA treatment records show continued complaints of back and neck pain with clinical findings only of low back pain and cervicalgia, that is, neck pain.  A report of pain to the right rotator cuff without any clinical diagnosis was also noted.  The records do not reflect any complaint or finding of left shoulder pain, headaches, or numbness in the lower extremities.

On the Veteran's claim application that was received in November 2007, he asserted that he was pushed down a flight of stairs in basic training which resulted in injuries to his neck and right knee.  He indicated that he was hospitalized for 10 days and underwent treatment for his knee and back.

In the Veteran's April 2008 Notice of Disagreement, he indicated that he injured his right knee and his neck in service when he tumbled head over heels down a flight of concrete stairs.

In August 2013, NPRC indicated that the former Orlando Naval Hospital in Orlando, Florida, had no inpatient records for the Veteran.

Analysis
A.  Cervical Spine 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)




On the basis of the service treatment records alone, a cervical spine disorder was not affirmatively shown to have been present in service.  The service treatment records are negative for findings of a neck injury or diagnoses of cervical spine disorder.  The records are highly probative as to the Veteran's condition during service.  This evidence weighs heavily against the claim.  Service connection for a cervical spine disability under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

38 C.F.R. § 3.303(b) (Chronicity and Continuity)

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).

Arthritis is listed as a chronic disease in 38 C.F.R. § 3.309(a).  The VA records show the Veteran was given a differential diagnosis of degenerative joint disease.  Therefore, chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  However, as symptoms of arthritis were not noted, that is, observed, in service, and as there is no competent evidence either contemporaneous with or after service that symptoms of arthritis were noted during service, and as the Veteran has not asserted otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.

38 C.F.R. § 3.303(d) (Post-service Diagnosis)

Service connection may be granted for disability shown after service, when all of the evidence shows that it was incurred in service.  

The Veteran contends that he injured his neck as a result of either having fallen or having been pushed down a flight of concrete stairs during service.  The evidentiary record contains a current differential diagnosis of stenosis versus simple degenerative joint disease/degenerative disc disease and myofascial pain syndrome.  


And, the Veteran is competent to state that he suffered an injury to his neck during service.  

When competent lay evidence is admissible, the Board must then determine whether the evidence is credible.  In determining credibility, VA may consider inconsistent statements and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

To the extent that the Veteran asserts that he suffered a neck injury in service, for the purposes of showing his current cervical spine disorder was incurred in service, he is not credible.

The Veteran has repeatedly asserted that he sustained an injury to his neck at the same time and in the same manner as the injury to his right knee.  He has repeatedly asserted that this injury involved being thrown or pushed down a flight of concrete stairs, however, the service records clearly show that his right knee injury was incurred from having jumped from a table.  The service records are completely negative for findings related to a neck injury or a chronic neck disorder.  The Veteran also reported to one VA medical provider that his right knee injury was due to a fall from a second story building in 1979, in addition to having fallen down a flight of stairs with a laundry cart.  

Due to the inconsistency between the service records and the Veteran's current statements, his report of a neck injury in service is not credible.  As the assertion is not credible, it has no probative value.

Further, there is no competent evidence, lay or medical, that shows the Veteran's current cervical spine disorder is otherwise related to service.  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  



Cervical spine degenerative joint disease, degenerative disc disease, and stenosis are not simple medical conditions the Veteran is competent to identify, because the diagnoses falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify the disorders.

Cervical spine degenerative joint disease, degenerative disc disease, and stenosis are also not conditions under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

Applying the guidance of current case law, cervical spine degenerative joint disease, degenerative disc disease, and stenosis are more analogous to internal disease processes such as rheumatic fever than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, none of them are the type of condition under case law that has been found to be capable of lay observation. 

As cervical spine degenerative joint disease, degenerative disc disease, and stenosis are not conditions that can be identified based on personal observation, either by case law or as simple medical conditions; any inference based on what is not personally observable cannot be competent lay evidence.  



And no factual foundation has been established to show the appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the Veteran's cervical spine degenerative joint disease, degenerative disc disease, and stenosis and his period of active duty service.  For these reasons, his lay opinion is not competent evidence of a causal relationship or nexus between the current cervical spine degenerative joint disease, degenerative disc disease, and stenosis and his military service.

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  

As the Veteran's lay evidence is not competent evidence on the material issues of fact, pertaining to onset in service, initial post-service diagnosis, and causal nexus, the Board looks to the medical evidence.  

The Veteran has not provided any medical evidence on his behalf that shows a cervical spine disorder is related to service.  He also was not provided with a VA examination to determine the nature and etiology of his cervical spine disability.  However, the Board does not find the Veteran's account of an in-service injury credible.  Therefore, further development for a VA medical examination or for a VA medical opinion under the duty to assist is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Thus, there is no reasonable possibility exists that such assistance would aid in substantiating his claim.  

38 C.F.R. §§ 3.307 and 3.309(a)

Finally, because arthritis was not shown within one year of discharge from service, presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(a) does not apply. 


As there is no credible lay evidence or competent medical evidence in favor of the claim for a cervical spine disorder, the preponderance of the evidence is against the claim under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

B.  Bilateral Upper and Lower extremities, Back, Bilateral Shoulders, and Headaches

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

In statements submitted in support his claim, the Veteran has stated that he has had symptoms of numbness and tingling in his bilateral upper and lower extremities, and pain in his back and shoulders, and headaches ever since he fell or was thrown down a flight of concrete stairs in service and injured his neck.   

On the basis of the service treatment records alone, disorders of the bilateral upper and lower extremities manifested as symptoms of numbness and tingling, the back, bilateral shoulders, and the head were not affirmatively shown to have been present in service.  The records are highly probative as to the Veteran's condition during service.  This evidence weighs heavily against the claims.  Service connection for disabilities of the bilateral upper and lower extremities, the bilateral shoulders, the back, and chronic headaches under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

38 C.F.R. § 3.303(b) (Chronicity and Continuity)

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).





As there is not one entry in the service treatment records, pertaining to the upper extremities, the lower extremities (with the exception of orthopedic manifestations in the knees), the low back, bilateral shoulders, or headaches, the service treatment records lack the documentation of the combination of manifestations sufficient to identify chronic disabilities and sufficient observation to establish chronicity during service.  As chronicity in service is not adequately supported by the service treatment records, then service connection may be shown by an initial diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d). 

38 C.F.R. § 3.303(d) (Post-service Diagnosis)

To establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement. All three elements must be established by competent and credible evidence in order to establish service connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Given the evidence of record, service connection for disabilities of the back, shoulders, bilateral upper and lower extremities, and for a chronic headache disorder is not warranted because there is no evidence that the disabilities currently exist.  The evidentiary record fails to reflect current diagnoses related to the claimed disabilities.  Further, to the extent the Veteran claims service connection for any of the disorders on the basis of pain symptoms alone, pain alone is not a disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Veteran was not provided with a VA examination to determine whether he in fact has current disabilities.  However, the Board does not find the Veteran's account of the alleged in-service injury, that is either falling or being thrown down a flight of concrete stairs, credible.  

Thus, there is no competent and credible evidence to show that the claimed disabilities may be related to service.  There is no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the absence of proof of current disabilities claimed as numbness and tingling of the bilateral upper and lower extremities and, any back, bilateral shoulder, or chronic headaches disorders, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the disabilities is not warranted.
 
ORDER

Service connection for a disability of the cervical spine is denied.  Service connection for numbness and tingling of the left lower extremity is denied.  Service connection for numbness and tingling of the right lower extremity is denied.  Service connection for headaches, including as secondary to a disability of the cervical spine is denied.  Service connection for a right shoulder disability, including as secondary to a disability of the cervical spine is denied.  Service connection for a left shoulder disability, including as secondary to a disability of the cervical spine is denied.  Service connection for numbness and tingling of the left upper extremity, including as secondary to a disability of the cervical spine is denied.  Service connection for numbness and tingling of the right upper extremity, including as secondary to a disability of the cervical spine is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


